Case 16-42570-pwb        Doc 67    Filed 10/20/20 Entered 10/20/20 08:43:36               Desc Main
                                   Document     Page 1 of 2




  IT IS ORDERED as set forth below:



  Date: October 20, 2020
                                                          _________________________________

                                                                    Paul W. Bonapfel
                                                              U.S. Bankruptcy Court Judge
 _______________________________________________________________

                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

   IN RE:                                         )
                                                  )       CASE NO. 16-42570-PWB
   Kristopher Oneal Calhoun and                   )
   Jessica Leigh Calhoun,                         )
                                                  )       Chapter 13
                   Debtors.                       )

                              ORDER AND NOTICE OF HEARING

            On October 14, 2020, Debtors filed a Motion for an Expedited Hearing on an

   Objection to Claim. (Docs 66 and 60). Having reviewed the Motion, it is hereby

            ORDERED that the motion for the expedited hearing is granted and NOTICE IS

   HEREVY GIVEN the Court will hold a hearing on this matter at 10:00 AM on

   November 4, 2020, in Courtroom 342, United States Courthouse, 600 East First Street,

   Rome, GA; It is further

            ORDERED that Debtors’ Attorney serve notice of the hearing to all the parties

   and creditors in this case on the date of the entry of this order by email, facsimile, or

   overnight mail. Debtors’ counsel shall file a certificate of service within one date of the

   date hereof.

                                     [END OF DOCUMENT]
Case 16-42570-pwb   Doc 67   Filed 10/20/20 Entered 10/20/20 08:43:36   Desc Main
                             Document     Page 2 of 2



   Prepared by:

    /s/
   Dan Saeger
   Georgia Bar No.680628
   SAEGER & ASSOCIATES, LLC
   706 S Thornton Ave Ste D
   Dalton, GA 30720
   (P) 706-529-5566
   dan@whitfieldcountylaw.com




                              DISTRIBUTION LIST

                                  Dan Saeger
                         SAEGER & ASSOCIATES, LLC
                           706 S Thornton Ave Ste D
                               Dalton, GA 30720
